Case 1:20-cv-03668-RM-STV Document 28 Filed 03/10/21 USDC Colorado Page 1 of 13




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-03668-MSK

  CITIZENS FOR CONSTITUTIONAL INTEGRITY,
  and
  SOUTHWEST ADVOCATES, INC.,

         Plaintiff(s),
  v.

  THE UNITED STATES OF AMERICA,
  THE OFFICE OF SURFACE MINING RECLAMATION AND ENFORCEMENT,
  SCOTT DE LA VEGA, Department of the Interior Secretary, in his official capacity,
  GLENDA OWENS, Acting Director of the Office of Surface Mining Reclamation and
  Enforcement, in her official capacity, and
  LAURA DANIEL-DAVIS, Acting Assistant Secretary for Land and Minerals Management, in
  her official capacity,

         Defendant(s),

  v.

  GCC Energy, LLC,

         Interested Party.


                         DEFENDANT-INTERVENOR GCC ENERGY, LLC’S
                                 MOTION TO INTERVENE



         Pursuant to Rules 24(a) and (b) of the Federal Rules of Civil Procedure (“FRCP”),

  Proposed Defendant-In-Intervention GCC Energy, LLC (“GCC”) hereby moves the Court for

  leave to intervene in this action as a Defendant. Pursuant to FRCP 24(c), GCC’s Proposed

  Motion to Dismiss is filed simultaneously herewith. GCC seeks intervention in this action to

  protect its federal mining permit and lease for the King II Mine, a mine that has operated in La
Case 1:20-cv-03668-RM-STV Document 28 Filed 03/10/21 USDC Colorado Page 2 of 13




  Plata County, Colorado for nearly 80 years and which currently employs over 100 mine workers

  in the County.

          GCC further requests expedited consideration of its Motion to Intervene to allow it the

  opportunity to respond to Plaintiffs’ Motion for Summary Judgment and Statement of

  Undisputed Facts, which must be filed by March 23, 2021. GCC is also concerned that the

  Plaintiffs have indicated an intent to seek temporary emergency relief to stop GCC from building

  a “low cover crossing”, and GCC needs to be granted party status to respond to any such request

  for relief or any other type of relief the Plaintiffs intend to seek.

          For the reasons set forth below, GCC’s motion to intervene should be granted.

                                 I.       FACTUAL BACKGROUND

          GCC operates the King II Mine, an underground coal mine located in La Plata County in

  southwestern Colorado approximately 6 miles southwest of Hesperus, Colorado and

  approximately 14 miles west of Durango, Colorado. The coal from the King II Mine is primarily

  used as an energy source for GCC-owned cement plants located in Colorado, New Mexico,

  Texas, and Chihuahua, Mexico. The first iteration of the mine, called the King I Mine, operated

  in La Plata County since 1941 approximately 2 miles southeast of the current King II Mine.

  Mining operations at King II began in 2007, and operations at King I were ceased two years later

  in 2009.

          The subsurface operations at the Mine are subject to a federal coal lease COC-62920 (the

  “King II Mine Lease”) and Federal Permit CO-0106C (the “King II Mine Permit”). The Office of

  Surface Mining, Reclamation and Enforcement (“OSMRE”) is the regulatory authority that

  administers the King II Mine Permit under the federal Surface Mining and Reclamation Act




                                                      2
Case 1:20-cv-03668-RM-STV Document 28 Filed 03/10/21 USDC Colorado Page 3 of 13




  (“SMCRA”), and the Bureau of Land Management (“BLM”) administers the King II Mine Lease

  under the Federal Land Protection and Mining Act (“FLPMA”) and SMRCRA. 1

          At issue in this litigation are two federal approvals allowing the expansion of operations

  at the King II Mine. GCC submitted an application to BLM on January 1, 2011 requesting a

  modification of the King II Mine Lease to add approximately 950 acres to the Lease. GCC

  simultaneously requested a modification to the King II Mine Permit from OSMRE. The purpose

  of the lease and permit modification requests were to authorize additional extraction of

  underground coal reserves in tracts immediately adjacent to the existing King II Mine and extend

  the life of the King II Mine.

          BLM and OSMRE cooperated in preparing an environmental assessment (“EA”) of the

  requested King II modification in accordance with the National Environmental Policy Act

  (“NEPA”). The purpose of the EA was to evaluate potential environmental effects that may be

  associated with the proposed modification in conjunction with the resulting expanded

  development and mine operations. The NEPA review process included numerous water-related

  studies, including hydrogeological assessments, drilling of numerous monitoring wells,

  assessment of surface and groundwater impacts, and assessment of any potential impact on

  neighboring water supply wells. Plaintiff Southwest Advocates and its members participated by

  submitting comments on the NEPA review for the King II Mine Lease and Permit modification,

  as well as participating in various State and La Plata County proceedings and engaging

  frequently with GCC about the King II Mine. The NEPA analysis was completed in September




  1
    All surface facilities and disturbance for the King II Mine are located on State-owned land. These surface
  operations are authorized pursuant to State of Colorado lease COC-62920 and have been permitted under Colorado
  Division of Reclamation, Mining and Safety permit number #C-1981-035. The State lease and permit are not at
  issue in this litigation.


                                                         3
Case 1:20-cv-03668-RM-STV Document 28 Filed 03/10/21 USDC Colorado Page 4 of 13




  2017 with a project Finding of No Significant Impact (“FONSI”). As a result, the requested

  modification of the King II Mine Lease and King II Mine Permit was approved by the federal

  Defendants on December 15, 2017 (the “2017 Mine Modification”). 2

           The Plaintiffs’ lawsuit seeks to stay the 2017 Mine Modification and ultimately withdraw

  the Modification entirely. This will effectively shut down future Mine operations and result in

  the loss of jobs for approximately 100 GCC employees at the Mine. Additionally, according to

  the Joint Case Management Plan (“CMP”) filed by the Plaintiffs and Federal Defendants on

  February 18, 2021, Plaintiffs intend to file a “motion for emergency relief” or other “temporary

  relief” under SMCRA to prevent the construction of what is called “the low cover crossing”

  which provides access to expanded mining areas. 3 See CMP (docket # 8), p. 8. As such, the

  potential impacts on GCC’s mining operations at the King II Mine presented by Plaintiffs’

  lawsuit are significant.

                                                 II.      ARGUMENT

           The Tenth Circuit "has historically taken a liberal approach to intervention and thus

  favors the granting of motions to intervene." Kane Cty. v. United States, 928 F.3d 877, 890 (10th

  Cir. 2019). See also Utahns for Better Transp. v. U.S. Dept. of Transp., 295 F.3d 1111, 1115

  (10th Cir. 2002) (“[o]ur court has tended to follow a somewhat liberal line in allowing

  intervention”). As set forth below, GCC has a protectable interest in the 2017 Mine Modification


  2
    Although not directly relevant to Plaintiff’s allegations in this action, in 2018, GCC submitted a second request to
  modify the King II Mine Lease and King II Mine Permit to further expand the acreage GCC is permitted to mine at
  King II (the “Second Mine Modification Request”). The Second Mine Modification Request was also subject to a
  fulsome environmental impact review under NEPA, with the same finding of no significant impact as the NEPA
  review conducted for the 2017 Mine Modification. Plaintiffs Southwest Advocates and its members also participated
  in this NEPA review process.
  3
    Although a motion for injunctive relief is not yet before the Court, Plaintiffs would not be entitled to injunctive
  relief of any kind because they would not be able to establish, among other elements for injunctive relief, a
  likelihood of success on the merits of their Complaint for the reasons set forth in GCC’s Motion to Dismiss filed
  herewith.

                                                              4
Case 1:20-cv-03668-RM-STV Document 28 Filed 03/10/21 USDC Colorado Page 5 of 13




  directly at issue in this litigation that could be significantly impacted by the disposition of the

  case, and its interests as a private party are not entirely aligned with those of the Federal

  Defendants. There would be no prejudice to the Plaintiffs at this early stage in the case by

  allowing GCC to defend its interests in the challenged Mine Modification.

          Thus, intervention by GCC in this litigation as a matter of right is warranted.

  Alternatively, GCC respectfully submits that intervention is well within the Court’s discretion

  under Rule 24(b), and requests that the Court exercise its discretion to permit intervention by

  GCC.

          A.      GCC Should Be Permitted to Intervene in This Action as a Matter of Right.

          Pursuant to FRCP 24(a), "a nonparty seeking to intervene as of right must establish: (1)

  timeliness, (2) an interest relating to the property or transaction that is the subject of the action,

  (3) the potential impairment of that interest, and (4) inadequate representation by existing

  parties." Kane Cty. v. United States, 928 F.3d 877, 889 (10th Cir. 2019). See also Utahns for

  Better Transp. v. United States DOT, 295 F.3d 1111, 1115 (10th Cir. 2002); Fed. R. Civ. P.

  24(a)(2). As detailed below, GCC satisfies this four-part test.

                  1.      GCC’S Motion to Intervene is Timely.

          This litigation is in its infancy, as the federal Defendants’ initial responsive pleading and

  all dispositive motions are just now being filed by March 10, 2021. See Order dated February

  24, 2021 [ECF # 23]. As such, GCC’s request to intervene is timely, and the Plaintiffs have no

  basis on which to claim cognizable prejudice from permitting GCC to intervene at the outset of

  this case. See Utah Ass'n of Counties v. Clinton, 255 F.3d 1246, 1250 (finding that the district

  court abused its discretion in finding intervention untimely in light of “the relatively early stage

  of the litigation and the lack of prejudice to plaintiffs flowing from the length of time between



                                                     5
Case 1:20-cv-03668-RM-STV Document 28 Filed 03/10/21 USDC Colorado Page 6 of 13




  the initiation of the proceedings and the motion to intervene”); Sanguine, Ltd. v. United States

  Dep’t of Interior, 736 F.2d 1416, 1418 (10th Cir. 1984) (“The timeliness of a motion to intervene

  is assessed ‘in light of all the circumstances, including the length of time since the applicant

  knew of his interest in the case, prejudice to the existing parties, prejudice to the applicant, and

  the existence of any unusual circumstances.’”).

                 2.      GCC Has a Protectable Interest Relating to the Subject of this Litigation.

         The protectable interest test is “primarily a practical guide to disposing of lawsuits by

  involving as many apparently concerned persons as is compatible with efficiency and due

  process.” Utahns for Better Transp., 295 F.3d at 1115 (citing Utah Ass’n, 255 F.3d at 1251-52;

  Coalition, 100 F.3d at 841). GCC has a significant protectable interest in this action.

         GCC owns the King II Mine and operates the Mine under the King II Mine Lease and

  Permit, as modified in 2017. The 2017 Mine Modification, which Plaintiffs seek to stay and

  ultimately withdraw in this lawsuit, allows GCC to continue operations at the King II Mine.

  Thus, GCC’s interest in the federal coal covered by the King II Mine Lease and authorization to

  extract that coal pursuant to the King II Mine Permit are directly at stake in this matter. As

  discussed further below, a private parties’ interests in federal approvals such as those at issue

  here are protectable interests justifying intervention. See e.g., W. Watersheds Project v. U.S.

  Forest Serv., 2015 U.S. Dist. LEXIS 159390 *; 2015 WL 7451169 (10th Cir. 2015) (finding that

  grazing permit holders had a protectable interest in litigation that sought to rescind grazing

  approvals in the Copper Basin), citing Western Watersheds Project v. U.S. Fish and Wildlife

  Service, 2011 U.S. Dist. LEXIS 74485, 2011 WL 2690430 (D. Idaho 2011) (granting

  intervention upon showing that relief might consist of mitigation measures that could have

  substantial effect on permits held by proposed intervenors).



                                                    6
Case 1:20-cv-03668-RM-STV Document 28 Filed 03/10/21 USDC Colorado Page 7 of 13




                 3.      GCC’S Interests May Be Significantly Impacted by the Disposition of this
                         Case.

         In their prayer for relief in the Complaint, Plaintiffs ask this Court to overturn the 2017

  Mine Modification. If the 2017 Mine Modification is overturned, or even stayed during the

  pendency of the case, GCC’s ability to operate the Mine will be adversely impacted, if not

  entirely curtailed. Most immediately, the prospect of a TRO preventing necessary mine

  construction activities, as Plaintiffs now intend to file no later than the end of March, presents a

  significant potential impact to GCC’s mine operations. Such impairment of interests justifies

  GCC’s intervention, particularly given the minimal showing required to satisfy this prong of the

  intervention standard. See Utahns for Better Transp., 295 F.3d at 1115.

         In Utahns for Better Transp., the Tenth Circuit held that intervention is appropriate when

  an action may impair or impede another party’s ability to protect its interests. See Id. (citing

  Natural Res. Def. Council v. United States Nuclear Regulatory Comm’n, 578 F.2d 7 1341, 1346

  (10th Cir. 1978) (“[t]here is some value in having the parties before the court so that they will be

  bound by the result.”)). Indeed, “the question of impairment is not separate from the question of

  existence of an interest.” Natural Res. Def. Council, 578 F.2d at 1345. “To satisfy this element of

  the intervention test, a would-be intervenor must show only that impairment of its substantial

  legal interest is possible if intervention is denied. This burden is minimal.” Utah Ass’n, 255 F.3d

  at 1254 (citations omitted) (emphasis added).

         Here, the relief sought by Plaintiffs will significantly impair, and possibly terminate, the

  ability of GCC to operate the King II Mine. The legal questions at issue in this case directly

  relate to the interests of GCC and the ongoing operation of the Mine. An adverse decision in this

  court could significantly harm GCC’s very real interests in the Mine. Moreover, GCC has

  no adequate substitute remedy. If GCC is not permitted to intervene in this case, it has no other


                                                    7
Case 1:20-cv-03668-RM-STV Document 28 Filed 03/10/21 USDC Colorado Page 8 of 13




  forum in which to defend the 2017 Mine Modification. Fairness requires that GCC be able to

  defend those interests here. Therefore, the third prong of the intervention as of right analysis is

  also satisfied.

          4.        GCC’S Interests Are Not Adequately Represented by the Federal Defendants.

          GCC’s interests are not adequately represented by the Federal Defendants in this case.

  The United States Supreme Court has held that the requirement of inadequate representation is

  satisfied if the representation of a named party may be inadequate. See Trbovich v. United Mine

  Workers, 404 U.S. 528, 538, n.10 (1972). Similarly, the Tenth Circuit has explicitly noted that

  the burden of showing that a party’s interests are not adequately protected is minimal. Utahns for

  Better Transp., 295 F.3d at 1117. Consequently, GCC has a very low standard to satisfy in this

  regard. Indeed, “[t]he possibility that the interests of the applicant and the parties may diverge

  ‘need not be great’ in order to satisfy this minimal burden.” Utah Ass’n, 255 F.3d at 1254.

          More particularly, in cases such as this where a private party seeks intervention to protect

  its interest, and the question is whether the federal government party can adequately defend those

  private interests, the Tenth Circuit has "repeatedly recognized that it is on its face impossible for

  a government agency to carry the task of protecting the public's interests and the private interests

  of a prospective intervenor." WildEarth Guardians v. Nat'l Park Serv., 604 F.3d 1192, 1199

  (10th Cir. 2010); Utahns for Better Transp., 295 F.3d at 1115 ("[T]he government's prospective

  task of protecting not only the interest of the public but also the private interest of the petitioners

  in intervention is on its face impossible and creates the kind of conflict that satisfies the minimal

  burden of showing inadequacy of representation." (quotation marks and citation omitted)). In

  fact, in a case like this one, involving a rule overturned by Congress pursuant to its authority

  under the Congressional Review Act, the court granted intervention to several private parties

                                                     8
Case 1:20-cv-03668-RM-STV Document 28 Filed 03/10/21 USDC Colorado Page 9 of 13




  finding that “it is impossible to assume that [the Department of Interior], which is charged by

  law with managing public lands on behalf of the entire polity, is instead representing the special

  and much more focused interests of the prospective interveners.” Center for Biological Diversity

  v. Zinke, 2017 U.S. Dist. LEXIS 118899 *7 (D. AK 2017).

         If Plaintiffs are successful in obtaining the ultimate requested relief, GCC would be

  required to cease mining, which in turn would mean terminating employment for the current

  miners, losing internal coal supply for its cement plant operations and sales to third parties, and

  complicating GCC’s ability to meet State and local permit requirements, potentially leading to

  the Mine being permanently shuttered. The Federal Defendants in this action are not similarly

  situated, from a financial, operational, or even a policy perspective. This fact is clearly

  demonstrated by the Federal Defendants’ summary of their position in the case in the parties’

  Joint Case Management Plan. See CMP at p. 5 [ECF No. 18].

         In the CMP, they take a very narrow, and in GCC’s opinion factually inaccurate, view of

  the scope of the case, describing the case only as a challenge to the constitutionality of the

  Congressional Review Act. See CMP, at p. 5. They do not acknowledge that the Complaint

  alleges violations of SMCRA, the federal Administrative Procedures Act, and seek declaratory

  relief which includes withdrawal of the 2017 Mine Modification. As set forth in its proposed

  Motion to Dismiss filed simultaneously herewith, GCC makes a separate and distinct argument

  supporting dismissal of Plaintiffs’ Complaint, which focuses instead on the fact that the Federal

  Defendants had no duty to apply the Stream Protection Rule (“SPR”), as Plaintiffs’ claim, to the

  2017 Mine Modification because the SPR had been previously withdrawn and invalidated by

  Congress pursuant to the Congressional Review Act. See GCC’s Motion to Dismiss at pp. 7-11.

  Thus, irrespective of the constitutionality of the Congressional Review Act, which is the sole



                                                    9
Case 1:20-cv-03668-RM-STV Document 28 Filed 03/10/21 USDC Colorado Page 10 of 13




  focus of the Federal Defendants' position, this Court can and should dismiss the Plaintiffs’

  Complaint because the Plaintiffs are asking this Court to impose a nonsensical duty on the

  Federal Defendants to defy Congress and apply a rule that was no longer a valid requirement at

  the time they approved the 2017 Mine Modification.

         Federal Defendants have not raised this very important grounds for dismissal. And given

  the narrow posture they have taken to date, it is unclear whether they will even defend the Mine

  Modification decision itself or seek to oppose Plaintiffs’ request to restrain mine operations. As

  such, Federal Defendants do not adequately represent GCC’s interests in this matter.

         Because all four elements of the intervention as of right analysis support intervention by

  GCC, the Court should permit GCC to intervene as a matter of right pursuant to Rule 24(a)(2).

         B.      Permissive Intervention of GCC In This Case Is Also Justified.

         In the event the Court does not permit intervention as a matter of right, GCC submits that

  permissive intervention pursuant Rule 24(b) is warranted. FRCP 24(b) provides that, "[o]n

  timely motion, the court may permit anyone to intervene who . . . has a claim or defense that

  shares with the main action a common question of law or fact." Fed. R. Civ. P. 24(b)(2). This

  standard is "permissive" and "a matter within the district court's discretion." City of Stilwell v.

  Ozarks Rural Elec. Coop. Corp., 79 F.3d 1038, 1043 (10th Cir. 1996) (quoting Kiamichi R.R.

  Co., Inc. v. Nat'l Mediation Bd., 986 F.2d 1341, 1345 (10th Cir. 1993)).

         Virtually all questions of law and fact in this case will be common to the federal

  Defendants and GCC. While the consequences of the Plaintiffs’ requested relief would impact

  GCC and the federal Defendants differently, and GCC’s interests as a private party with a

  protectable interest in the minerals subject to the King II Mine Lease and operations permitted

  under the King II Mine Permit, differ from those of the federal Defendants, the case will be



                                                   10
Case 1:20-cv-03668-RM-STV Document 28 Filed 03/10/21 USDC Colorado Page 11 of 13




  dominated by common elements of law and fact. Accordingly, if the Court denies intervention as

  a matter of right under FRCP 24(a), GCC respectfully requests that the Court exercise its

  discretion to permit GCC to intervene in the action as a defendant under FRCP 24(b).

                                        III.    CONCLUSION

         For the reasons stated above, GCC respectfully requests that the Court grant this Motion

  and permit GCC to intervene as a matter or right pursuant to Rule 24(a) or, in the alternative,

  grant permissive intervention under Rule 24(b).



              CERTIFICATE OF COMPLIANCE WITH D.C.COLO.LCivR 7.1.A

         Pursuant to District of Colorado Local Rule 7.1.A, GCC’s undersigned

  counsel hereby certifies that it has conferred with Jared Pettinato of The Pettinato Firm,

  counsel for Plaintiffs, and Mr. Pettinato stated that Plaintiffs “do not oppose GCC Energy, LLC's

  request for limited intervention to argue on the topics of redressability and remedy.” While GCC

  does not foresee addressing the Plaintiffs’ constitutional claims, as those are being addressed by

  the Federal Defendants, GCC does seek intervention as a Defendant in this action with all the

  rights afforded the other Defendants’ in this case, and in particular, the right to file the attached

  Motion to Dismiss, respond to dispositive motions filed by the other parties to this action, defend

  against any injunctive relief requested by the Plaintiffs, participate in court proceedings, and

  otherwise defend its legal interest in the 2017 Mine Modification approval that Plaintiffs seek to

  overturn.

         Counsel further certifies that it conferred with Stephen Pezzi, Trial Attorney, U.S.

  Department of Justice, counsel for the Federal Defendants, and he stated that Federal Defendants

  oppose the relief sought in this Motion.



                                                    11
Case 1:20-cv-03668-RM-STV Document 28 Filed 03/10/21 USDC Colorado Page 12 of 13




        Dated this 10th day of March, 2021.

                                                   Respectfully submitted,

                                                   DEVOE LAW, LLC



                                                   By: /s/ Adam T. DeVoe_______________
                                                      Adam T. DeVoe, # 32059
                                                      Michelle C. DeVoe, # 35223
                                                      3900 E. Mexico Street, Suite 300
                                                      Denver, CO 80210
                                                      303-550-9517 (A. DeVoe)
                                                      720-839-1972 (M. DeVoe)
                                                      adam@devoe-law.com
                                                      michelle@devoe-law.com

                                                      Attorneys for Proposed Defendant-
                                                      Intervenor GCC Energy, LLC




                                              12
Case 1:20-cv-03668-RM-STV Document 28 Filed 03/10/21 USDC Colorado Page 13 of 13




                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 10th day of March, 2021 I electronically filed the foregoing

  DEFENDANT-INTERVENOR GCC ENERGY, LLC’S MOTION TO INTERVENE with

  the Clerk of the Court using the CM/ECF system which will send notification of such filing to

  the following email addresses:



   Jared S. Pettinato, Esq.                         BRYAN M. BOYTON
   The Pettinato Firm                               Acting Assistant Attorney General
   3416 13th St. N.W., #1
   Washington, DC 20010                             ERICK WOMACK
   Jared@JaredPettinato.com                         Assistant Branch Director
                                                    Federal Programs Director
   Attorney for Plaintiffs
                                                    CHRISTOPHER R. HEALY
                                                    STEPHEN M. PEZZI
                                                    U.S. Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    1100 L St., N.W.
                                                    Washington, D.C. 20530
                                                    Christopher.Healy@usdoj.gov
                                                    stephen.pezzi@usdoj.gov

                                                    Counsel for Defendants




                                                  /s/Adam T. DeVoe




                                                  13
